In a consolidated action, in which plaintiff seeks, inter alia, to set aside a separation agreement, plaintiff appeals from an order of the Supreme Court, Nassau County, entered August 5, 1963, which denied her motion to disqualify defendants’ attorney, Ward R. Burns, Esq., from representing the defendants-respondents and from participating in this action. Order affirmed, with $10 costs and disbursements. No opinion. [For related appeal, see Matter of Matthews v. Matthews, 11 A D 2d 813.] Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.